Affirmed; Opinion Filed February 22, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00731-CR

                           STEVEN DEWAYNE DEWS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80389-2014

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                  Opinion by Justice Stoddart
       Steven Dewayne Dews waived a jury trial and pleaded guilty to assault involving family

violence, with a prior assault involving family violence conviction. Pursuant to a plea agreement,

the trial court assessed punishment at five years’ imprisonment, probated for three years. The

State later moved to revoke appellant’s community supervision, alleging several violations of the

conditions of community supervision. Appellant pleaded true to the allegations in a hearing on

the motion. The trial court found the allegations true, revoked appellant’s community supervision,

and sentenced him to five years’ imprisonment.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,
there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                        /Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47
170731F.U05




                                                  –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 STEVEN DEWAYNE DEWS, Appellant                      On Appeal from the 296th Judicial District
                                                     Court, Collin County, Texas
 No. 05-17-00731-CR          V.                      Trial Court Cause No. 296-80389-2014.
                                                     Opinion delivered by Justice Stoddart.
 THE STATE OF TEXAS, Appellee                        Justices Francis and Brown participating.

        Based on the Court’s opinion of this date, the judgment revoking supervision of the trial
court is AFFIRMED.


Judgment entered this 22nd day of February, 2018.




                                               –3–